Citation Nr: 0607698	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-14 321	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for status post 
vascular occlusion of both legs, secondary to service-
connected diabetes mellitus, type II.

2.	Entitlement to service connection for coronary artery 
disease, secondary to service-connected diabetes 
mellitus, type II.

3.	Entitlement to service connection for residuals of 
status post cerebral vascular accident, secondary to 
service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In December 2004, the veteran testified at a hearing at the 
RO before a Veterans Law Judge now retired from the Board.  
In March 2005, the Board remanded the veteran's claims to the 
RO for further evidentiary development.  At that time, the 
matter of entitlement to service connection for peripheral 
neuropathy as secondary to the veteran's service-connected 
diabetes mellitus was referred to the RO for appropriate 
action.  However, it does not appear that the RO has as yet 
considered this claim.  As such, the matter of entitlement to 
service connection for peripheral neuropathy as secondary to 
the veteran's service-connected diabetes mellitus is again 
referred to the RO for appropriate development and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In a January 2006 letter, the RO advised the veteran that the 
Veterans Law Judge who presided at his December 2004 hearing 
was no longer employed by the Board.  The law requires that 
the Veterans Law Judge who conducts a hearing on an appeal 
must participate in any decision on that appeal.  The veteran 
was requested to indicate if he wanted to attend another 
hearing before a Veterans Law Judge.

On February 7, 2006, the Board received the veteran's signed 
request to testify at a video-conference hearing before a 
Veterans Law Judge.

Video-conference hearings are scheduled at the RO.  Because 
considerations of due process mandate that the Board may not 
proceed with appellate review of the appellant's claim 
without affording him an opportunity for a personal hearing, 
a remand is required for the scheduling of a video-conference 
hearing at the RO.  38 U.S.C.A. § 7107(b) (West 2002); 38 
C.F.R. § 20.700(a), (e) (2005).

Accordingly, this case is REMANDED for the following action:

The RO should take appropriate steps in order 
to schedule the appellant for a hearing with a 
Veterans Law Judge, via video-conference, at 
the RO in Columbia, South Carolina, in 
accordance with his request.  Appropriate 
notification of the hearing should be given to 
the appellant and his representative, and such 
notification should be documented and 
associated with the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


